Citation Nr: 1755986	
Decision Date: 12/05/17    Archive Date: 12/15/17

DOCKET NO.  10-11 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

Entitlement to an initial rating in excess of 10 percent for coronary artery disease (CAD) from April 23, 2009 to February 11, 2010, and from June 1, 2010 to August 18, 2011

Entitlement to a rating in excess of 30 percent for coronary artery disease (CAD) from August 19, 2011 forward. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Noh, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1962 to July 1964.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  In December 2015 and March 2017, the Board remanded the issue for further evidentiary development and adjudication. That development has been accomplished, and the claim has now been returned to the Board for further action. See Stegall v. West, 11 Vet. App. 268 (1998).  The matter has returned to the Board for appellate consideration.

By way of background, the RO granted service connection for CAD at 10 percent from April 23, 2009.  Subsequently, the RO increased the rating from 10 percent to 100 percent effective February 12, 2010 to May 31, 2010 as the Veteran underwent coronary artery bypass graft (CABG).  Effective June 1, 2010, the Veteran's CAD was reverted back to 10 percent until August 19, 2011 when the rating was increased to 30 percent.


FINDINGS OF FACT

1. From April 23, 2009 to February 11, 2010, and again from June 1, 2010 to August 18, 2011, the Veteran's CAD was manifested by continuous medication; but not by a workload of greater than 5 METs but not greater than 7 METs. 

2. From August 19, 2011 forward, the Veteran's CAD has been manifested by dyspnea and fatigue; but not by more than one episode of acute congestive heart failure, or a workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea and fatigue, or left ventricular dysfunction with an ejection fraction of 30 to 50 percent. 



CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 10 percent, from April 23, 2009 to February 11, 2010, and again from June 1, 2010 to August 18, 2011, for CAD have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.159, §§ 4.1, 4.2, 4.3, 4.7, 4.15, 4.104, Diagnostic Code 7005 (2017).

2. The criteria for a rating in excess of 30 percent, from August 19, 2011 forward, for CAD have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.159, §§ 4.1, 4.2, 4.3, 4.7, 4.15, 4.104, Diagnostic Code 7005 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and to Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, and 5107; see also 38 C.F.R. §§ 3.102 and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The United States Court of Appeals for Veteran Claims' (Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on a claim for VA benefits.  This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically VCAA notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on a claim for VA benefits. 

In this case, the VA satisfied its duty to notify the Veteran as the appeal arises from the Veteran's disagreement with the evaluation following the grants of service connection. Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). No additional discussion of the duty to notify is therefore required.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. 38 C.F.R. § 3.159(c)(4). In this case, the Veteran was afforded VA medical examinations in March 2010, March 2012, and March 2016. Based on the examinations and the records, VA medical examiners were able to provide adequate opinions.  Accordingly, the Board determines that the VA's duty to provide a medical examination and to obtain a medical opinion has been satisfied. 

In conclusion, the Board finds that the duty to assist in this case is satisfied since VA has obtained all relevant identified records and provided the Veteran with VA medical examinations. 38 C.F.R. § 3.159(c)(4).  Further, the Board finds the available medical evidence is sufficient for adequate determinations; and there has been substantial compliance with all pertinent VA law and regulations, as to not cause any prejudice to the Veteran.

II. Increased Rating

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. §§ 3.321, 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1 (2016); Peyton v. Derwinski, 1 Vet. App. 282 (1991). Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  That being said, higher evaluations may be assigned for separate periods based on the facts found during the appeal period.  Hart v. Nicholson, 21 Vet. App. 505, 509 (2007).  See also Fenderson v. West, 12 Vet. App. 119, 126 (1999).  This practice is known as staged ratings. Id.  

If the evidence for and against a claim is in equipoise, the claim will be granted. 38 C.F.R. § 4.3 (2016).  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the Veteran.  38 C.F.R. § 4.3. Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of the symptomatology of the other condition. 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Veteran's CAD is assigned multiple staged ratings under Diagnostic Code 7005. 38 C.F.R. § 4.104, Diagnostic Code 7005. Diagnostic Code 7005 provides ratings for arteriosclerotic heart disease (coronary artery disease), and requires documented coronary artery disease.

Under Diagnostic Code 7005, a 10 percent rating is warranted for arteriosclerotic heart disease (coronary artery disease) resulting in a workload of greater than 7 METs but not greater than 10 METs causing in dyspnea, fatigue, angina, dizziness, or syncope, or; when continuous medication is required. Id.  A 30 percent rating is warranted for arteriosclerotic heart disease resulting in a workload of greater than 5 METs but not greater than 7 METs causing dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray. Id. 

A 60 percent rating is warranted for arteriosclerotic heart disease resulting in more than one episode of acute congestive heart failure in the past year, or; a workload of greater than 3 METs but not greater than 5 METs causing dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  Id. Finally, a 100 percent rating is warranted for arteriosclerotic heart disease resulting in chronic congestive heart failure, or; workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent. Id.

If non-service-connected arteriosclerotic heart disease is superimposed on service-connected valvular or other non-arteriosclerotic heart disease, the adjudicator is to request a medical opinion as to which condition is causing the current signs and symptoms. 38 C.F.R. § 4.104, Diagnostic Code 7005.

For rating diseases of the heart, one MET (metabolic equivalent) is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute. When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for rating, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used. 38 C.F.R. § 4.104, Note 2.

The Veteran contends he is entitled to increased ratings for his CAD. However, based on the evidence of record, the Board finds that a rating of 10 percent, but no higher, from April 23, 2009 to August 18, 2011 is warranted, excluding periods during which a temporary total rating has been assigned. The Board further finds that the preponderance of the evidence is against a finding that rating in excess of 30 percent from August 19, 2011 forward is warranted. In the interest of clarity, the Board will address each period in turn, moving in chronological order.

Beginning with the period from April 23, 2009 to August 18, 2011, excluding periods during which a temporary total rating has been assigned, the evidence reflects that the Veteran's overall disability picture throughout that period more nearly approximated a 10 percent rating.  During that period the medical evidence shows the Veteran had shortness of breath and required continuous medication.  In 2009, the Veteran underwent a cardiac stress test.  The examination revealed moderate to high grade partially reversible perfusion defects in the apical, mid to distal anterior, distal lateral and distal septal walls which may represent myocardial scarring or hibernating myocardium. The Veteran's left ventricle ejection fraction (LVEF) was 54 percent. However, the Veteran had a workload of 9.3 METs. As such, even before the Veteran underwent a CABG, the objective findings are consistent with a rating of 10 percent. 

Then on February 12, 2010, the Veteran underwent a CABG surgery for his arteriosclerotic CAD.  In the March 2010 VA examination, the Veteran had shortness of breath that did not result in complications of heart failure, dizziness, chest pain, easy fatigue and fainting attacks.  On examination, the Veteran had normal S1 and S2 with no heaves, thrills, murmurs or gallops. A stress test was not performed as the Veteran was status-post CABG.  However, the Veteran had essentially a normal electrocardiogram (ECG) and only mild findings in an echocardiogram. Even an x-ray scan of the chest revealed unremarkable findings except for mild atelectasis, scarring, and evidence of prior cardiac surgery. Accordingly, the Veteran was given a temporary 100 percent rating from February 12, 2010 to May 31, 2010 for his CABG and was reverted back to 10 percent. 

In the March 2012 VA examination, the Veteran had an interview-based METs test.  The Veteran reported episodes of dyspnea.  Based on the interview, the examiner stated that the Veteran had a workload of more than 5 METs but less than 7 METs.  The examiner stated that despite normal x-ray scan of the chest, an echocardiogram revealed mixed ischemic dilated and hypertensive hypertrophic cardiomyopathy with trace to moderate panvalvulopathy including moderate mitral and tricuspid regurgitation.   

Then, in the March 2016 VA examination, the Veteran again had an interview-based METs test. The Veteran reported episodes of dyspnea and fatigue. Based on the interview, the examiner reported that the Veteran's workload was greater than 5 METs but not greater than 7 METs. Unlike the March 2012 VA examination, the Veteran had normal echocardiogram, but the ECG revealed arrhythmia with occasional premature ventricular complexes and sinus rhythm with occasional premature ventricular complex and left axis deviation.  An x-ray scan of the chest also revealed mild chronic obstructive pulmonary disease.  

However, unlike the March 2012 and March 2016 VA examinations, the treatment records after the surgery show that the Veteran's heart condition was stable.  For instance, the treatment records show that the Veteran has regular heart rate and rhythm with normal S1 and S2 and no murmur, rub, or gallop.  Further, the Veteran denied any chest pain or palpitations.  The Veteran, for the most part, also denied any episodes of dizziness, fatigue, dyspnea, and syncope. The records show that the Veteran's CAD is stable and asymptomatic with appropriate medication. In fact, the Veteran reported that his January 2014 stress test was "perfect."  By November 2016, the Veteran stated that he was fairly active and would walk on a regular basis. 

Based on the lay and medical evidence of record, the Board finds that the preponderance of the evidence supports a finding that a rating of 10 percent, but no higher, for the Veteran's CAD is warranted from April 23, 2009 to February 11, 2010 and from June 1, 2010 to August 18, 2011. The Board notes that the findings from the VA examination from March 2010 supports an initial rating of 10 percent, as the Veteran had normal S1 and S2 with no heaves, thrills, murmurs or gallops. Further, the Veteran had essentially a normal ECG and only mild findings on his echocardiogram. Even the treatment records show that in general the Veteran was negative for dizziness, fatigue, dyspnea, and syncope. In addition, there is no objective record to support a finding of a workload of greater than 5 METs but not greater than 7 METs, or evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or x-ray during this time period.  As such, the Board affirms the finding that the Veteran is warranted a 10 percent rating during this time period. 

The Board further finds that the Veteran is not entitled to a rating in excess of 30 percent from August 18, 2011 forward, as there is no evidence that the Veteran had a congestive heart failure, or had a workload of greater than 3 METs but not greater than 5 METs, or left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  The treatment records reflect essentially normal cardiac findings.  Specifically, the Veteran had regular heart rate and rhythm.  The Veteran denied any chest pain or palpitations.  The records show that the Veteran's coronary artery disease is stable and asymptomatic with appropriate medication.  However, despite the fact that the treatment records show that the Veteran denied having dizziness, fatigue, dyspnea, and syncope, the March 2012 and March 2016 VA examiner noted that the Veteran had dyspnea and fatigue and assessed the Veteran with a workload of greater than 5 METs but not greater than 7 METs.  The Board has considered the examiner's assessment and acknowledges the March 2012 abnormal echocardiogram and finds that a rating of 30 percent from August 18, 2011 is appropriate.  

The Board finds the Veteran is not entitled to a rating in excess of 30 percent for his CAD as the records does not account for any acute congestive heart failure or workload of greater than 3 METs but not greater than 5 METs, or a left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  Specifically, in the March 2010 VA examination, the Veteran's left ventricular ejection fraction (LVEF) was 65-70 percent. In the March 2012 VA examination, the Veteran's LVEF was 60 percent. In the March 2016 VA examination, the Veteran's LVEF was 55 to 60 percent.  Accordingly, an increased rating in excess of 30 percent as of August 18, 2011 forward is not warranted in this case.  38 C.F.R. § 4.104, Diagnostic Code 7005.

The Board further finds that no additional higher or alternative ratings under different Diagnostic Codes are warranted. The Veteran's service connected disability has consistently been characterized as CAD, with no evidence of valvular heart disease, infectious heart disease, congestive heart failure, or other heart conditions. 38 C.F.R. § 4.104, Diagnostic Codes 7000 - 7004, 7006-7008, 7010-7123. Although the Veteran had a coronary bypass surgery, the rating criteria for a coronary bypass surgery are the same as those used to rate CAD. 38   C.F.R. § 4.104, Diagnostic Codes 7017. Further, the Veteran has not alleged, and the medical evidence does not show, diastolic pressure predominantly above 120, and therefore an increased rating based on hypertension is not warranted. 38 C.F.R. § 4.104, Diagnostic Code 7101.

All potentially applicable Diagnostic Codes have been considered. See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). Based on the evidence of record, the Board finds that an initial rating of 10 percent, but no higher, for CAD from April 23, 2009 to February 11, 2010, and again from June 1, 2010 to August 18, 2011 is warranted. However, the preponderance of the evidence is against ratings in excess of 30 percent from August 18, 2011 forward for the Veteran's CAD. As such, the benefit-of-the-doubt doctrine as to these periods is inapplicable. 38 C.F.R. § 4.3. For these reasons, the claim is denied.


ORDER

Entitlement to an initial rating of 10 percent for coronary artery disease (CAD) from April 23, 2009 to February 11, 2010, and from June 1, 2010 to August 18, 2011 is denied.

Entitlement to a rating in excess of 30 percent for coronary artery disease (CAD) from August 19, 2011 forward is denied. 



____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


